DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 and 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Claims 18-26, drawn to a method) and species (Claims 8-10, operated automated as with a robot), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 April 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 11, 13-14, 16, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation “a standard parameter parameter” in lines 24-25. The limitation is indefinite, because it is not clear what is considered a standard parameter parameter.”  Examiner considers the limitation to include the interpretation “a standard parameter.”
Claim 16 recites the limitation “wherein standard condition parameter range comprises a standard condition parameter value.” The limitation is indefinite, as lacking antecedent basis and being disconnected from any other limitations either in Claim 16 or in Claim 30 from which it depends. Since Claim 30 uses the terms “standard” and “parameter” in the term “standard substrate parameter,” Examiner considers the limitation to include the interpretation “wherein a standard substrate parameter range comprises a standard condition parameter value”; however, neither Claim 16 nor Claim 30 further defines a range, which makes Claim 16 more unclear.
Claims 3-7, 11, 13-14, and 27-29 are rejected as depending from rejected Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 14, 16, 17, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2019/0161844) in view of Zierhut et al. (US 2018/0077787).
Regarding Claims 1, 14, 17, and 30, Hanson et al. (US’844) teach a system (also “coating material applicator”) capable of depositing a substantially uniform coating to a substrate surface (e.g. thermal spraying) [0018], the system comprising: at least one controller (scanning apparatus 101, mapping module 104, driver module 109) [0022-0024]; a coating material applicator, said coating material applicator in communication with the at least one controller, said coating material applicator configured to release and direct an amount of coating material to the substrate surface [0023]; a detector, said detector in communication with the at least one controller, said detector configured to detect at least one detected substrate parameter of a substrate, said substrate comprising a substrate surface, said at i.e. comparing a profile to a reference profile) (Fig. 5; Claim 1; [0004; 0027, 0036-0037]); and wherein in real time the at least one controller is configured to send (i.e. capable of sending) a signal to the coating material applicator to alter the release of the amount of the coating material released from the coating material applicator to the substrate surface, said release of an amount of coating material altered in response to the at least one detected substrate parameter detected by the detector compared to the standard substrate parameter (Claim 1; Fig. 5; [0030]).
US’844 further teaches that the system can be used for thermal spraying [0037]. US’844 fails to teach a detector, said detector in communication with said at least one controller, said at least one detector further in communication with said coating material applicator, said at least one detector configured to detect an angle of deposition of the coating material relative to the substrate surface; wherein said at least one controller is configured to access from the at least one memory a standard angle of coating material deposition and compare the standard angle of coating material deposition to the angle of deposition of coating material detected by the first detector; and wherein in real time the at least one controller is configured to send a signal to the coating material applicator to alter the release of the amount of the coating material released from the coating material applicator to the substrate surface, said release of an amount of coating material altered in response to both the angle of deposition of coating material  detected by the first detector compared to the standard angle of coating material deposition range and the at least one detected substrate parameter detected by the second detector compared to the standard substrate parameter.
i.e. capable of sending) a signal to the coating material applicator to alter the release of the amount of the coating material released from the coating material applicator to the substrate surface, said release of an amount of coating material altered (increasing flow of one jet and decreasing flow in another jet) in response to both the angle of deposition of coating material  detected by the first detector compared to the standard angle of coating material deposition range and the at least one detected substrate parameter detected by the second detector compared to the standard substrate parameter (Abstract; [0038]) in order to obtain a uniformly coated surface [0010]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the system of US’844 with a detector, said detector in communication with said at least one controller, said at least one detector further in communication with said coating material applicator, said at least one detector configured to detect an angle of deposition of the coating material relative to the substrate surface; wherein said at least one controller is configured to access from the at least one memory a standard angle of coating material deposition and compare the standard angle of coating material deposition to the angle of deposition of coating material detected by the detector; and wherein in real time the at 
Regarding Claim 3, US’844 teaches that the substrate parameter further comprises at least one of a substrate location (position) [0027].
Regarding Claims 5-6, the combination of US’844 in view of US’787 fails to teach that the at least one controller, a first detector for detecting an angle of deposition, and a second detector for detecting a part surface contour, part surface, shape or a part dimension are integrated into a single unit. However, it is prima facie obvious to integrate components used in a process for thermal spraying into a single coating apparatus (coating material applicator) for thermal spraying. (MPEP 2144.04.V.B).
Regarding Claim 7, US’844 teaches that the coating material applicator is operated by a robot (Abstract). US’844 fails to teach operating the coating material applicator manually. It is prima facie obvious to configure a coating applicator (thermal sprayer) to be operated manually. Moreover, it would be obvious to configure the coating applicator to be operated manually in case of robot malfunction or to make coating adjustments, which the robotic sprayer has not performed or is incapable of performing.
Regarding Claim 16, US’844 teaches a parameter value (also a range of values) -- coordinates [0027]. US’787 also teaches a parameter value (also a range of values) -- angle data [0038].
Regarding Claim 27, US’787 teaches that the system can be configured so that the coating material applicator is capable of spraying coating material from jets at an angle which is parallel to a 
Regarding Claim 28, the system is capable of terminating a release of an amount of coating material in real time in response to both the angle of deposition of coating material detected by the first detector compared to the standard angle of coating material deposition range and the at least one detected substrate parameter detected by the second detector compared to the standard substrate parameter. 
Regarding Claim 29, US’787 teaches that a flow of a jet may be decreased (i.e. impeded) (Abstract). The system of the combination of US’844 in view of US’787 is capable of performing recited steps of impeding an initial release of an amount of coating material in real time in response to some combination of the angle of deposition of coating material detected by the first detector compared to the standard angle of coating material deposition range and the at least one detected substrate parameter detected by the second detector compared to the standard substrate parameter.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2019/0161844) in view of Zierhut et al. (US 2018/0077787) as applied to Claim 1 above, and further in view of Penning et al. (US 2020/0078954).
Regarding Claims 4 and 11, the combination of US’844 in view of US’787 fails to teach a display. 
Penning et al. (US’954) teach an analogous robotic coating system for applications such as spraying a coating material [0042-0043, 0048]. The system includes sensors to measure the shape of a substrate [0053] and a robot, including a graphical user interface to display a model of at least one part and to  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2019/0161844) in view of Zierhut et al. (US 2018/0077787) as applied to Claim 1 above, and further in view of Schoenberg et al. (US 4,421,800).
Regarding Claim 13, the combination of US’844 in view of US’787 fails to teach a first and second memory. Schoenberg et al. (US’800) teach a spraying process including a computer with multiple random access memories (RAMS) U11-U14 which store programs, results of calculations, and information relating to dimensions and locations of a material on a conveyor (col. 11, lines 5-21). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the system of the combination of US’844 in view of US’787 by associating a first detector with a first memory and a second detector with a second memory, said first memory capable of consisting of a standard angle of coating material deposition and said second memory capable of consisting of a standard substrate parameter range, because US’800 suggests multiple memories to store information and parameters and it would have been obvious to allocate types of data to addresses on each memory through routine optimization.
Response to Arguments
Applicant’s amendment to the claims filed 29 October 2021 with respect to the rejections of Claims 16-17 under 35 USC 112(b) and of Claim 3 under 35 USC 112(d) have been fully considered and are persuasive.  The rejections of Claims 16-17 under 35 USC 112(b) and of Claim 3 under 35 USC 112(d) have been withdrawn. 
Applicant's amendment to the claims filed 29 October 2021 with respect to the rejections of Claims 1, 3-7, 11, and 13-14 under 35 USC 112(b) have been fully considered but they are not persuasive. Although the amendment to the claims resolves previous issues under 35 USC 112(b), it raises new issues under the same paragraph, which is the basis for the present rejection of Claims 1, 3-7, 11, 13-14, 16, and 27-29 under 35 USC 112(b).
Applicant’s arguments with respect to Claim(s) 1, 3-7, 11, and 13-14 under 35 USC 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that Applicant argues that a person of ordinary skill in the art would not look to Schoenberg (Remarks, pp. 16-17), because Schoenberg (US’800) is analogous art within the field of systems for coating sprayers (Title, Abstract; col. 1, lines 10-22) and teaches configurations of memory for the control of a spraying apparatus, a person of ordinary skill in the art would have looked to precisely US’800 for guidance on configuring memory to control a spraying apparatus, and Applicant has not adequately addressed the features (multiple memory) for which US’800 is cited.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712